NON-FINAL OFFICE ACTION
This application has been assigned or remains assigned to Technology Center 1700,  Art Unit 1774 and the following will apply for this application:
	  Please direct all written correspondence with the correct application serial number for this application to Art Unit 1774. 
	  Telephone inquiries regarding this application should be directed to the Electronic Business Center (EBC) at http://www.uspto.gov/ebc/index.html or 1-866-217-9197 or to the Examiner at (571) 272-1139.  All official facsimiles should be transmitted to the centralized fax receiving number (571)-273-8300.   

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant's claim for domestic priority under 35 U.S.C. § 119(e).  

Information Disclosure Statement
Note the attached PTO-1449 forms submitted with the Information Disclosure Statements.


Specification
The specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.
The Abstract of the Disclosure is objected to because:
	a.	Line 1:  the recitation of "Disclosed are" is an improper implied phrase.
	Correction is required.  See MPEP § 608.01(b).
The title is acceptable.

Claim Rejections - 35 U.S.C. § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


The inquiry during examination is patentability of the invention as the inventor or a joint inventor regards such invention.  If the claims do not particularly point out and distinctly claim that which the inventor or a joint inventor regards as his or her invention, the appropriate action by the examiner is to reject the claims under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph. In re Zletz, 893 F.2d 319, 13 USPQ2d 1320 (Fed. Cir. 1989).


Claims 1-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or joint inventor regards as the invention.

Claim 1, line 1:  “the mix design” lack antecedent basis.

Claim 2, line 10:  insert –a-- before “chemical admixture” and insert –an-- before “air”  for clarity; in line 11, insert –a-- before “diameter”; in line 13, insert –selection-- before “factors”.

Claim 3, line 1:  which one of the previously recited clusters is “the cluster” referring to?; “the cluster” effectively lacks antecedent basis; “the slump predictions” lack antecedent basis; “the slump prediction relationships” lack antecedent basis.

Claims 5, 6, 7, and 8: v all occurrence of “the slump data curves” lack antecedent basis.

Claim 7:  “the mixer drum” lack antecedent basis.

Claim 9, line 4:  “the same slump curve” lack antecedent basis; in line 4, replace “slump data curve cluster” with –slump curve data cluster--.

Claim 11, line 3:  insert –the—before “slump curve data” to avoid antecedent basis issues.

Claim 13:  “the slump data curve clusters” lack antecedent basis.

Claim 16, line 1:  “the mix design” lack antecedent basis.

Claim 17, line 10:  insert –a-- before “chemical admixture” and insert –an-- before “air”  for clarity; in line 11, insert –a-- before “diameter”; in line 13, insert –selection-- before “factors”.

Claim 18 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential steps, such omission amounting to a gap between the steps.  See MPEP § 2172.01.  The omitted steps are:  In line 10, the inputting step inputs the target strength and rheology into what device?


The use of a confusing variety of terms for the same thing should not be permitted - MPEP 608.01(o).  For example, “factors” vs. “selection factors”;  “the cluster” vs. “slump curve data clusters”; “slump data curves” vs. “slump curve data”
Also see 37 CFR 1.121(e) Disclosure consistency. The disclosure must be amended, when required by the Office, to correct inaccuracies of description and definition, and to secure substantial correspondence between the claims, the remainder of the specification, and the drawings.

Claim Rejections - 35 USC § 103
The terms used in this respect are given their broadest reasonable interpretation in their ordinary usage in context as they would be understood by one of ordinary skill in the art, in light of the written description in the specification, including the drawings, without reading into the claim any disclosed limitation or particular embodiment. See, e.g., In re Am. Acad. of Sci. Tech. Ctr., 367 F.3d 1359, 1364 (Fed. Cir. 2004); In re Hyatt, 211 F.3d 1367, 1372 (Fed. Cir. 2000); In re Morris, 127 F.3d 1048, 1054-55 (Fed. Cir. 1997); In re Zletz, 893 F.2d 319, 321-22 (Fed. Cir. 1989).  The Examiner interprets claims as broadly as reasonable in view of the specification, but does not read limitations from the specification into a claim. Elekta Instr. S.A.v.O.U.R. Sci. Int'l, Inc., 214 F.3d 1302, 1307 (Fed. Cir. 2000).
To determine whether subject matter would have been obvious, "the scope and content of the prior art are to be determined; differences between the prior art and the claims at issue are to be ascertained; and the level of ordinary skill in the pertinent art resolved .... Such secondary considerations as commercial success, long felt but unsolved needs, failure of others, etc., might be utilized to give light to the circumstances surrounding the origin of the subject matter sought to be patented." Graham v. John Deere Co. of Kansas City, 383 U.S. 1, 17-18 (1966).
The Supreme Court has noted:
Often, it will be necessary for a court to look to interrelated teachings of multiple patents; the effects of demands known to the design community or present in the marketplace; and the background knowledge possessed by a person having ordinary skill in the art, all in order to determine whether there was an apparent reason to combine the known elements in the fashion claimed by the patent at issue.

KSR Int'l Co. v. Teleflex Inc., 127 S.Ct. 1727, 1740-41 (2007). "Under the correct analysis, any need or problem known in the field of endeavor at the time of invention and addressed by the patent can provide a reason for combining the elements in the manner claimed." (Id. at 1742).
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-5, 7-13, and 15-18 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2017/099711 A1 to VERIFI LLC (hereinafter "VERIFI '711 ") in view of US 2008/0027583 A1 to Andersen, et al. (hereinafter "Andersen").
Claim 1:  WO 2017/099711 A1 or VERIFI '711 discloses a process for managing a plurality of mix designs within the mix design catalog of a concrete producer (a system and method/process provides a way to calibrate or manage concrete monitoring using data assimilated from prior deliveries of more than one concrete mix design, where the preamble elements of the mix design catalog of a concrete producer do not hold patentable weight; page 6, lines 3-8), comprising:  collecting slump curve data obtained during monitoring of individual concrete loads made from a plurality of various mix designs (slump curve data S is generated and displayed from hydraulic pressure energy E and drum speed V of truck-mounted rotating drums collected over a number of concrete batch deliveries involving different mix designs; page 6, lines 3-20), wherein each mix design is identified by a different identification code regardless of whether the mix components are different or are identical (an individual ticket is assigned to a produced concrete batch load being delivered - each batch design - such that the energy and velocity of said batch can be compared with any other data curves previously stored in a memory library, and any subsequent adjustments to mixture to adjust slump (different or identical components) would remain on the specific ticket; page 15, lines 16-30; page 16, lines  1-18; page 18, lines 1-10; page 20; lines 13-17); clustering slump curve data having same movement characteristics into at least two slump curve data clusters (the various fleet trucks upload their E 1, V1, E2 and V2 data collected at first and second rotation speeds (slump curve data) for each concrete batch load that are clustered at the two speeds for comparison between all the individual delivery loads; page 15, lines 19-30); associating each mix design within the slump curve data cluster to an assigned slump value (a slump value S is calculated for each delivered mix from the slump curve based on E1, V1, E2 and V2 values associated with each of the clustered first and second rotation speeds; page 15, lines 19-30; page 16, lines 1-6); and selecting a mix design to produce, to display, or both to produce and to display, from among the two or more individual mix designs within the same slump curve data cluster, the selection being based on same assigned slump value (the system processor assembles data curves based on different drum speeds and different (two or more) mix designs over different deliveries to produce a complete curve profile based on the energy and speed correlations assigned to slump rheology properties from each delivery to generate and display curves of hydraulic pressure at a particular range of the same assigned slump values at particular rotation speed clusters, for at least one selected mix design, as seen in figures 2 and 3; page 22, lines 25-30; page 23, lines 1-5; figures 2, 3). 
VERIFI ‘711 does not disclose assigned strength values based on slump data, and a mix selection based on at least one selection factor chosen from cost, performance, physical aspect, quality, or combination thereof.
Andersen discloses assigned strength values based on slump data, and a mix selection based on at least one selection factor chosen from cost, performance, physical aspect, quality, or combination thereof (an improved design optimization process, or DOC process, uses a K factor to predict concrete strength, and also creates an optimized concrete mix design that guarantees a specific (assigned) strength, at lowest cost and low variability (selects a mix based on cost, performance and quality) for mixes with a range of slump values measured above a minimum value (assigned strength values based on slump data); paragraphs [0028] - [0029]). 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to have modified the process as previously disclosed by VERIFI ‘711, in order to have provided assigned strength values based on slump data, and a mix selection based on at least one selection factor chosen from cost, performance, physical aspect, quality, or combination thereof as previously disclosed by Andersen, for providing a process that follows an optimization process to provide concrete mixes with target properties that avoid overdesign and wasted cost (Andersen; paragraphs [0028] - [0029]).  

Claim 2:  VERIFI ‘711 does not disclose wherein, in selecting the mix design, the at least one selection factor is chosen from a) material cost of the mix design; b) material cost of any of the mix components; c) number of previous deliveries; d) total volume delivered of a particular concrete mix design; e) number of strength test results available; f) submittal approval statuses; g) source of materials used in the concrete mix; h) a characteristic or property of an aggregate material used in the mix design; i) a characteristic or property of hydration of cement used in the mix design; j) a characteristic or property of packing density within the concrete mix; k) a characteristic or property of the durability or reactive nature of the concrete mix; I) a characteristic or property of the placement of the concrete mix; m) 25 chemical admixture used in the concrete mix; n) air characteristic of the concrete; o) diameter of hose or pipe used for conveying concrete from delivery truck, mixer, or pump to the actual placement site at the construction location; or p) a combination of any of the foregoing factors. 
Andersen discloses wherein, in selecting the mix design, the at least one selection factor is chosen from a) material cost of the mix design (the DOC process uses a K factor to predict concrete strength, and also creates an optimized concrete mix design that guarantees a specific strength, at lowest cost and low variability (selects a mix design based a) material cost of the mix design); paragraphs [0028] - [0029]). 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention, to have modified the process as previously disclosed by VERIFI ‘711, in order to have provided wherein, in selecting the mix design, the at least one selection factor is chosen from a) material cost of the mix design as previously disclosed by Andersen, for providing a process that follows an optimization process to provide concrete mixes with target properties that avoid overdesign and wasted cost (Andersen; paragraphs [0028] - [0029]).

	Claim 3:  VERIFI ‘711 further discloses wherein, the cluster comprises slump curve data sets associated with different mix designs whereby the slump predictions from the slump prediction relationships derived from each individual slump curve data are within a predefined tolerance (the system processor compares the predicted slump for two speeds such as jumping the drum speed of the current mix in the truck from       3 rpm to 8 rpm, and comparing with the existing slump curve in memory based on previous measured mix designs, and if the current batch is within a predefined tolerance of ½ to 1 inch of slump value, the data can be used as part of the established slump curve data; page 23, lines 28-30; page 24, lines 1-18).

Claim 4:  VERIFI ‘711 further discloses wherein, in collecting slump curve data obtained during monitoring of individual concrete loads made from a plurality of various mix designs, the slump curve data are derived from jump speed data (mixer drum concrete is measured for energy E 1 at an initial speed V1, and again for E2 after the drum speed has been jumped to a higher velocity V2, and compared with similar jump speed data from at least two stored data curves from previous deliveries of mixes; page 15, lines 16-30; page 16, lines 1-6) wherein slump, drum rotation speed, and
force associated with rotating the concrete mix in a rotating mixer drum are obtained before and after jumps in drum speed (the E1, V1, E2, V2 and S slump, speed and force values are obtained before and after the drum speed is jumped to a new value; page 15, lines 16-30; page 16, lines 1-6), wherein the jump in drum speed is at least three drum revolutions per minute difference (data was measured at 3 rpm and 8 rpm (difference of more than 3 rpm); page 23, lines 28-30; page 24, lines 1-18).

Claim 5:  VERIFI ‘711 further discloses wherein, in collecting slump curve data obtained during monitoring of individual concrete loads made from a plurality of various mix designs (slump curve data S is generated and displayed from hydraulic pressure energy E and drum speed V of truck-mounted rotating drums collected over a number of concrete batch deliveries involving different mix designs; page 6, lines 3-20), the slump data curves are established using sensors for measuring force associated with rotating concrete mixes in a rotating mixer drum, said force sensors being chosen from hydraulic pressure sensor, stress or strain gauge device located within the rotating mixer drum, or both (slump curve data S is generated from hydraulic pressure energy E and drum speed V of truck-mounted rotating drums collected over a number of concrete
batch deliveries involving different mix designs by measuring a hydraulic pressure required to rotate the concrete mix in a drum using a probe mounted within the rotating drum, with probes such as a strain or stress gauge, or a hydraulic pressure sensor; page 6, lines 3-20; page 19, lines 10-16).

Claim 7:  VERIFI ‘711 further discloses wherein, in collecting slump curve data obtained during monitoring of individual concrete loads made from a plurality of various mix designs (slump curve data S is generated and displayed from hydraulic pressure energy E and drum speed V of truck-mounted rotating drums collected over a number of concrete batch deliveries involving different mix designs; page 6, lines 3-20), the slump data curves are established using a stress or strain gauge device located inside the mixer drum (slump curve data S is generated from hydraulic pressure energy E and drum speed V of truck-mounted rotating drums collected over a number of concrete batch deliveries involving different mix designs by measuring a hydraulic pressure required to rotate the concrete mix in a drum using a probe mounted within the rotating drum, with probes such as a strain or stress gauge, or a hydraulic pressure sensor; page 6, lines 3-20; page 19, lines 10-16).

Claim 8:  VERIFI ‘711 further discloses wherein, in collecting slump curve data obtained during in-transit delivery monitoring of individual concrete loads made from a plurality of various mix designs (see claim 1), the slump data curves are established using a drum speed sensor that comprises an accelerometer, a gyroscope, or combination thereof (slump curve data S is generated from hydraulic pressure energy E and drum speed V of truck-mounted rotating drums collected over a number of concrete batch deliveries involving different mix designs by measuring the drum velocity V with an accelerometer, or a gyroscopic monitoring system: page 6, lines 3-20; page 12, lines 22-28).

Claim 9:  VERIFI ‘711 further discloses wherein, in the step of clustering slump curve data having same movement characteristics according to assigned strength value (the various fleet trucks upload their E1, V1, E2 and V2 data collected at first and second rotation speeds (slump curve data) for each concrete batch load that
are clustered at the two speeds for comparison between all the individual delivery loads; page 15, lines 19-30), at least two different mix designs are used to make concrete mix loads from which slump curve data is obtained to define the same slump curve and hence define a slump data curve cluster (mixer drum concrete is measured for energy E 1 at an initial speed V1, and again for E2 after the drum speed has been jumped to a higher velocity V2, and compared with similar jump speed data from at least two additional stored data curves from previous deliveries of mix designs, to obtain slump curve data clustered at the high and low rotation velocities; page 15, lines 16-30; page 16, lines 1-6).
Claim 10:  VERIFI ‘711 does not disclose wherein the assigned strength values are based on physical strength, modulus of elasticity, water content, cement content, maturity testing, or combination thereof.  Andersen discloses wherein the assigned strength values are based on physical strength, modulus of elasticity, water content, cement content, maturity testing, or combination thereof (the K factor, which is used to predict concrete strength (assigned strength values) can be calculated from Feret's equation using compressive strength hydraulic cement and cement paste volume ((physical strength and cement content); paragraph [0027]).  It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention, to have modified the process as previously disclosed by VERIFI ‘711, in order to have provided wherein the assigned strength values are based on physical strength, modulus of elasticity, water content, cement content, maturity testing, or combination thereof as previously disclosed by Andersen, for providing a process that follows an optimization process using readily measurable properties of the mixes being optimized (Andersen; paragraph [0027]).

Claim 11:  VERIFI ‘711 further discloses wherein, in collecting slump curve data obtained during in-transit delivery monitoring of individual concrete loads made from a plurality of various mix designs (slump curve data S is generated and displayed from hydraulic pressure energy E and drum speed V of truck-mounted rotating drums collected over a number of concrete batch deliveries involving different mix designs; page 6, lines 3-20), slump curve data establishes at least three different slump curve data clusters (in some instances, three different velocity range clusters are evaluated, from 0.5-6 rpm, 6-12, and 12-20, such as when a driver jumps speeds from an agitation speed of 2-3 rpm to a high 12-20 rpm speed, or from high to 6 - 9 rpm depending on sound or vibrations characteristics of a particular truck/drum set up; page 21, lines       4-12).  VERIFI ‘711 does not disclose at least three assigned strength values are correlated with slump data.  Andersen discloses at least three assigned strength values are correlated with at least three different slump curve data clusters (an improved design optimization process, or DOC process, uses a K factor to predict concrete strength, and also creates an optimized concrete mix design that guarantees a
specific strength for mixes with a range of slump values measured above a minimum value (assigned strength values based on slump data), such that for at least three separate mix designs with specific slump value ranges (three different slump curve data
clusters), three specific strengths can be guaranteed for those mix designs; paragraphs [0028] - [0029]). 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention, to have modified the process as previously disclosed by VERIFI ‘711, in order to have provided at least three assigned strength values are correlated with slump data as previously disclosed by Andersen, for
providing a process that follows an optimization process to provide concrete mixes with target properties that avoid overdesign and wasted cost (Andersen; paragraphs [0028] - [0029]).


Claim 12:  VERIFI ‘711 further discloses wherein a concrete mix design is selected from a cluster of slump curve data for an assigned strength by operation of computer processor, and a concrete mix is generated (a computer processor system is operated to assemble data curves based on different drum speeds and different (two or more) mix designs over different deliveries to produce a complete curve profile (selected mix design to display) based on the energy and speed correlations assigned to slump rheology properties, and on selected operations factors such as truck sound or
driver speed preference (physical aspect); page 12, lines 18-21; page 22, lines 17-30; page 23, lines 1-5).

Claim 13:  VERIFI ‘711 further discloses wherein a histogram or chart is generated to depict graphically, on a monitor screen or other visual display, the slump data curve clusters for each assigned slump value (energy and velocity, or E and V, values can be plotted graphically (visual display) for energy versus slump for each particular jump speed change event for a given concrete mix (slump data curve clusters); page 6, lines 9-15; figures 2, 3).  VERIFI ‘711 does not disclose assigned strength values based on slump data. Andersen discloses assigned strength values based on slump data (an improved design optimization process, or DOC process, uses a K factor to predict concrete strength, and also creates an optimized concrete mix design that guarantees a specific (assigned) strength for mixes with a range of slump values measured above a minimum value (assigned strength values based on slump data); paragraphs [0028] - [0029]). 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention, to have modified the process as previously disclosed by VERIFI ‘711, in order to have provided assigned strength values based on slump data as previously disclosed by Andersen, for providing a process that
follows an optimization process to provide concrete mixes with target properties that avoid overdesign and wasted cost (Andersen; paragraphs [0028] - [0029]).

Claim 15:  VERIFI ‘711 further discloses wherein after selecting a mix design to produce, to display, or both to produce and to display, from among the two or more individual mix designs within the same slump curve data cluster, (the system processor assembles data curves based on different drum speeds and different (two or more) mix designs over different deliveries to produce a complete curve profile based on the energy and speed correlations assigned to slump rheology properties from each delivery to generate and display curves of hydraulic pressure at a particular range of
the same assigned slump values at particular rotation speed clusters, for at least one selected mix design, as seen in figures 2 and 3; page 22, lines 25-30; page 23, lines 1-5; figures 2, 3) at least one mix design is removed from the same slump curve data cluster (when the system processor confirms that a slump at high speed exceeds a tolerance value, the low speed data is reported into the current low speed slump curve, but the high speed slump mix design data is removed and is not assigned to the to the current slump curve for use in future comparisons; page 24, lines 19-30, page 25, lines 1-3; figure 4).

Claim 16:  VERIFI ‘711 discloses a system of the invention for managing a plurality of mix designs within the mix design catalog of a concrete producer (a system provides a way to calibrate (manage) concrete monitoring using data assimilated from prior deliveries of rnore than one concrete mix design, where the preamble elements of the mix design catalog of a concrete producer do not hold patentable weight; page 6, lines 3-8), comprising: a plurality of concrete ready-mix delivery trucks each having a computer processor unit (CPU) communicative with a first sensor or sensors for measuring the energy associating with rotating a concrete mix load within a rotating mixer drum and communicative with a second sensor for measuring the rotational speed of the mixer drum (data curves are developed using measurements from a probe sensor (first sensor), to measure hydraulic force energy E within the rotating drum of a concrete mix truck, and a speed accelerometer sensor to measure the rotation speed V, where the mixer trucks (plurality) include a processor controlled system (a CPU) to collect data and develop the data curves for the concrete being delivered (ready-mix); page 6, line:; 3-20; page 12, lines 22-28), wherein the CPUs are programed to store into CPU-accessible memory a plurality of slump curve data obtained during in-transit delivery monitoring of individual concrete loads made from a plurality of various mix designs (slump curve data S is generated and displayed by the processor controlled system (programed CPU) from hydraulic pressure energy E and drum speed V of truck-mounted rotating drums collected over a number of concrete batch in-transit deliveries involving different mix designs (data stored in programed CPU accessible memory); page 6, lines 3-20); and a computer processor unit which is programmed a) to collate the slump curve data that were obtained during and from in-transit delivery monitoring of individual concrete loads made from a plurality of various mix designs according to assigned slump values (the various fleet trucks upload their E1, V1, E2 and V2 data collected at first and second rotation speeds (slump curve data) for each concrete batch load that are clustered at the two speeds for comparison between all the individual delivery loads, and a slump value S is calculated and assigned, by a remote CPU processor collating the uploaded data, for each delivered mix from the slump curve based on E1, V1, E2 and V2 values associated with each of the clustered first and second rotation speeds; page 15, lines 19-30); and b) to select, to display, or both to select and to display a preferred mix design chosen from the collation of a plurality or slump curve data at a given assigned slump strength value, (the system processor assembles data curves based on different drum speeds and different (two or more) mix designs over different deliveries to produce a complete curve profile based on the energy and speed correlations assigned to slump rheology properties from each delivery to generate and display curves of hydraulic pressure at a particular range of the same assigned slump values at particular rotation speed clusters, for at least one selected mix design, as seen in figures 2 and 3; page 22, lines 25-30; page 23, lines    1-5; figures 2, 3).  VERIFI ‘711 does not disclose assigned strength values based on slump data, and a mix selection based on at least one selection factor chosen from cost, performance, physical aspect, quality, or combination thereof.  Andersen discloses assigned strength values based on slump data, and a mix selection based on at least one selection factor chosen from cost, performance, physical aspect, quality, or combination thereof (an improved design optimization process, or DOC process, uses a K factor to predict concrete strength, and also creates an optimized concrete mix design that guarantees a specific (assigned) strength, at lowest cost and low variability (selects a mix based on cost, performance and quality) for mixes with a range of slump values measured above a minimum value (assigned strength values based on slump data); paragraphs [0028] - [0029]). 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention, to modified the process as previously disclosed by VERIFI ‘711, in order to have provided assigned strength values based on slump data, and a mix selection based on at least one selection factor chosen from cost, performance, physical aspect, quality, or combination thereof as previously disclosed by Andersen, for providing a process that follows an optimization process to provide concrete mixes with target properties that avoid overdesign and wasted cost (Andersen; paragraphs [0028] - [0029]).

Claim 17:  VERIFI ‘711 does not disclose wherein, in selecting the mix design, the at least one selection factor is chosen from a) material cost of the mix design; b) material cost of any of the mix components; c) number of previous deliveries; d) total volume delivered of a particular concrete mix design; e) number of strength test results available; f) submittal approval statuses; g) source of materials used in the concrete mix; h) a characteristic or property of an aggregate material used in the mix design; i) a characteristic or property of hydration of cement used in the mix design; j) a characteristic or property of packing density within the concrete mix; k) a characteristic or property of the durability or reactive nature of the concrete mix; I) a characteristic or property of the placement of the concrete mix; m) chemical admixture used in the concrete mix; n) air characteristic of the concrete; o) diameter of hose or pipe used for conveying concrete from delivery truck, mixer, or pump to the actual placement site at the construction location; or p) a combination of any of the foregoing factors. Andersen discloses wherein, in selecting the mix design, the at least one selection factor is chosen from a) material cost of the mix design (the DOC process uses a K factor to predict concrete strength, and also creates an optimized concrete mix design that guarantees a specific strength, at lowest cost and low variability (selects a mix design based a) material cost of the mix design); paragraphs [0028] - [0029]). 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention, to have modified the system as previously disclosed by VERIFI ‘711, in order to have provided wherein, in selecting the mix design, the at least one selection factor is chosen from a) material cost of the mix design as previously disclosed by Andersen, for providing a system that follows an optimization process to provide concrete mixes with target properties that avoid overdesign and wasted cost (Andersen; paragraphs [0028] - [0029]).

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over US 2008/0027583 A1 to Andersen, et al. (hereinafter "Andersen") in view of WO 2017/099711 A1 to VERIFI LLC (hereinafter "VERIFI '711 ").
Claim 18:  Andersen discloses a process for creating a new concrete mix design (a process to optimize conventional mix designs to reduce overdesign with a new design; paragraph [0029], comprising: collecting data of various concrete mix designs (data one or more various existing mix designs are identified and collected for use to optimize the existing designs into a re-designed mix; paragraph [0029] associating each mix design to an assigned strength value (existing designs have a K factor that is used to assign a predicted strength; paragraphs [0026], [0029]); inputting a target strength and rheology (an optimized mix design can guarantee a concrete with specific minimum design strength and slump (rheology) values; paragraph [0029]); interpolating mix design components based on at least two existing mix designs wherein the strength and
rheology targets are satisfied (variations in K factors for the existing mixes are compared and interpolated to develop an optimized design and optimal K factor; paragraph [0029]); and creating a new mix design to produce, to display, or both to produce and to display, based on the mix design components interpolated from the at least two existing mix designs (the optimized mix design based on the existing range of mixes can then be produced which better utilizes the hydraulic cement into a concrete with reduced wasted cost that has optimized strength and slump characteristics that would fall within the range (interpolated) of the existing mixes that were used for
the optimization; paragraph [0029]).
Andersen does not disclose collecting slump curve data obtained during monitoring of individual concrete loads made from a plurality of various concrete mix designs, wherein each concrete mix design corresponds to a different identification code regardless of whether the mix components are different or are identical; clustering slump curve data having same movement characteristics into at least two slump
curve data clusters; associating each mix design within the slump curve data cluster to an assigned value.  VERIFI ‘711 discloses collecting slump curve data obtained during monitoring of individual concrete loads made from a plurality of various concrete mix designs (slump curve data S is generated and displayed from hydraulic pressure energy E and drum speed V of truck-mounted rotating drums collected over a number of concrete batch deliveries involving different mix designs; page 6, lines 3-20), wherein each concrete mix design corresponds to a different identification code regardless of whether the mix components are different or are identical (an individual ticket is assigned to a produced concrete batch load being delivered (each batch design) such that the energy and velocity of said batch can be compared with any other data curves previously stored in a memory library, and any subsequent adjustments to mixture to adjust slump (different or identical components) would remain on the specific ticket; page 15, lines 16-30; page 16, lines 1-18; page 18, lines 1-10; page 20; lines 13-17); clustering slump curve data having same movement characteristics into at least two slump curve data clusters (the various fleet trucks upload their E 1, V1, E2 and V2 data collected at first and second rotation speeds (slump curve data) for each concrete batch load that are clustered at the two speeds for comparison between all the individual delivery loads; page 15, lines 19-30); associating each mix design within the slump curve data cluster to an assigned value (a slump value S is calculated for each
delivered mix from the slump curve based on E1, V1, E2 and V2 values associated with each of the clustered first and second rotation speeds; page 15, lines 19-30; page 16, lines 1-6). 
It would have been obvious to a person of ordinary skill in the art, at the time of the invention, to have modified the process as previously disclosed by Andersen, in order to have provided collecting slump curve data obtained during monitoring of individual concrete loads made from a plurality of various concrete mix designs, wherein each concrete mix design corresponds to a different identification code regardless of whether the mix components are different or are identical; clustering slump curve data having same movement characteristics into at least two slump curve data clusters; associating each mix design within the slump curve data cluster to an assigned value as previously disclosed by VERIFI ‘711, for providing a process that allows concrete monitoring and calibration using truck-mounted jump speed curve data using data assimilated from multiple prior deliveries of different mix designs (VERIFI ‘711; page 6, lines 3-8).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over WO 2017/099711 A1 to VERIFI LLC in view of US 2008/0027583 A1 to Andersen et al. as applied to claim 1 above and further in view of US 2017/0028586 A1 to Jordan et al.
Claim 6:  VERIFI ‘711 further discloses wherein, in collecting slump curve data obtained during monitoring of individual concrete loads made from a plurality of various mix designs (see claim 1), the slump data curves are established using hydraulic pressure sensors comprising a sensor for measuring hydraulic pressure when the mixer drum is rotating (slump curve data S is generated from hydraulic pressure energy E and drum speed V of truck-mounted rotating drums by measuring a hydraulic pressure required to rotate the concrete mix in a drum using a hydraulic pressure sensor; page 6, lines 3-20; page 19, lines 10-16).  Modified VERIFI ‘711 does not disclose a first sensor for measuring hydraulic pressure when the mixer drum is rotating in the charge direction and a second sensor for measuring hydraulic pressure when the mixer drum is rotating in the discharge direction. 
Jordan et al. discloses a first sensor for measuring hydraulic pressure when the mixer drum is rotating in the charge direction and a second sensor for measuring hydraulic pressure when the mixer drum is rotating in the discharge direction (the concrete monitoring system preferably includes hydraulic pressure sensors installed in both the charge port and the discharge port to measure both charging and discharging direction hydraulic pressures required to rotate the mixer drum; paragraph [0041]. 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to have modified the process of VERIFI ‘711 in view of Andersen et al., in order to have provided a first sensor for measuring hydraulic pressure when the mixer drum is rotating in the charge direction and a second sensor for measuring hydraulic pressure when the mixer drum is rotating in the discharge direction as disclosed by Jordan et al. for the purpose of providing a process that allows monitoring of dynamic concrete segregation within a mixing drum so the charged concrete and the discharged concrete can be compared and documented (Jordan et al. at paragraphs [0040] - [0041]).

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over WO 2017/099711 A1 to VERIFI LLC in view of US 2008/0027583 A1 to Andersen et al. as applied to claim 13 above and further in view of 2006/10026636 A1 to Stark.

Claim 14:  VERIFI ‘711 further discloses wherein the histogram or chart allows a user to view mix codes for a given cluster of slump curve data (the graphs shown in figures 2 and 3 allow an interested user to see the slump curve at a particular low or high rotation speed (a given cluster of slump curve data) for at least two different mix codes (mix codes); figures 2, 3).  VERIFI ‘711 does not disclose wherein an element displayed on a monitor screen is a GUI (graphical user interface) allowing a user to click to view a list. 
Stark discloses wherein an element displayed on a monitor screen is a GUI (graphical user interface) allowing a user to click to view a list (a graphical user interface (GUI) is used to display content in a graphical window of a computing device (display an element on a monitor screen), where the content includes a list of times that can be
selected with a click to view a list of programs; paragraphs ([0012], [0038]). 
It would have been obvious to one skilled in the art before the effective filing date of the invention to have modified the process of VERIFI ‘711 in view of Andersen et al. for the purpose of providing wherein an element displayed on a monitor screen is a GUI (graphical user interface) thereby allowing a user to click to view a list as disclosed by Stark, for providing a process that allows a variety of content to be easily managed and viewed with simple mouse clicks (Stark; paragraphs [0012], [0038]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure by disclosing concrete production processes that consider slump data.   

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Charles Cooley in Art Unit 1774 at telephone number (571) 272-1139.  The examiner can normally be reached on Monday - Friday.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
COMMUNICATIONS VIA THE INTERNET AND AUTHORIZATION (ARTICLE 5) and MPEP 502.03
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

Communications via Internet email are at the discretion of the applicant. All Internet communications between USPTO employees and applicants must be made using USPTO tools.
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

Without a written authorization by applicant in place, the USPTO will not respond via Internet email to any Internet correspondence which contains information subject to the confidentiality requirement as set forth in 35 U.S.C. 122. A paper copy of such correspondence and response will be placed in the appropriate patent application. Except for correspondence that only sets up an interview time, all correspondence between the Office and the applicant including applicant's representative must be placed in the appropriate patent application. If an email contains any information beyond scheduling an interview such as an interview agenda or authorization, it must be placed in the application.
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

For those applications where applicant wishes to communicate with the examiner via Internet communications, e.g., email or video conferencing tools, the following is a sample authorization form which may be used by applicant to
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
 authorize the USPTO to communicate with or to withdraw the authorization:
https://www.uspto.gov/sites/default/files/documents/sb0439.pdf
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

Where a written authorization is given by the applicant, communications via Internet email, other than those under 35 U.S.C. 132  or which otherwise require a signature, may be used. In such case, a printed copy of the Internet email communications MUST be given a paper number, entered into the Patent Application Locating and Monitoring System (PALM) and entered in the patent application file (Doc Code is EMAIL). A reply to an Office action may NOT be communicated by applicant to the USPTO via Internet email. If such a reply is submitted by applicant via Internet email, a copy will be placed in the appropriate patent application file with an indication that the reply is NOT ENTERED. 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

USPTO employees are NOT permitted to initiate communications with applicants via Internet email unless there is a written authorization of record in the patent application by the applicant.
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

If applicant has authorized Internet communications, USPTO employees may respond to Internet email and initiate communications with applicants via Internet email.
 
To check current estimates on how long it will take for a first office action on a patent application by entering an Art Unit or Class and Subclass associated with a current or potential application see:  https://www.uspto.gov/learning-and-resources/statistics/first-office-action-estimator
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see: http://www.uspto.gov/patents/process/status/private_pair/index.jsp.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  Additional assistance can be obtained via the Ombudsman Pilot Program is designed to enhance the USPTO’s ability to assist applicants and/or their representatives with issues that arise during patent application prosecution. More specifically, if there is a breakdown in the normal prosecution process, the Ombudsman Pilot Program can assist in getting the process back on track.  See http://www.uspto.gov/patents/ombudsman.jsp .  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.  





/CHARLES COOLEY/Examiner, Art Unit 1774                                                                                                                                                                                                        
								





1 July 2022